Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi (US 20150263254).

Regarding claim 17. Miyoshi discloses A light-emitting device 500 comprising:
a light-emitting diode array 20 comprising a plurality of light-emitting diodes separated by gaps (Fig 5A/Fig 5b: the area between ‘X’); and
a wavelength-converting pixel array structure 50 on the light-emitting diode array, the wavelength-converting pixel array structure comprising a grid of wavelength-converting pixels separated and surrounded by a cured liquid precursor filler material 60 ([0050]: resin), with each of the wavelength-converting pixels disposed over a respective one of the light-emitting diodes (Fig 5B).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goeoetz (US 20170062672) in view of Mei (US 20130210179).

Regarding claim 1. Goeoetz discloses A method of manufacturing a wavelength-converting pixel array structure 100, the method comprising:
forming, an array of photoresist blocks 4,5 separated by gaps (Fig 3B);
dispensing a liquid precursor filler material 30 into the recess to fill the gaps with the liquid precursor filler material to form a grid (Fig 3D, [0071]/[0072]);
removing the photoresist blocks to expose an array of cavities defined by walls in the grid (Fig 3E); and
filling each of the cavities with a wavelength-converting material 20 to form wavelength-converting pixels of the wavelength-converting pixel array structure (Fig 3F).

However, Meri disclose a recess (Fig 16) in a wafer 220.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Goeoetz’s to have the Mei’s device structure for the purpose of providing highly integrated device structure with cost-effective mass production [0007].

Regarding claim 2. Goeoetz in view of Mei discloses The method according to claim 1, Goeoetz discloses wherein the dispensing the liquid precursor filler material comprises dispensing a reflective liquid precursor filler material ([0058]: slurry which means liquid, [0007]: 30 is ‘non-converting sintered separator material’ and [0026]: 30 has reflective property).

Regarding claim 3. Goeoetz in view of Mei discloses The method according to claim 2, Goeoetz discloses wherein the dispensing the reflective liquid precursor filler material comprises carrying a suspension of scattering particles [0026].
But Goeoetz in view of Mei does not explicitly disclose dispensing a polymerized siloxane.
However, the ordinary artisan would have recognized that it would have been obvious that a polymerized siloxane based matrix material is well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Goeoetz in view of Mei’s method of forming the reflective liquid precursor filler material carrying a suspension of scattering 

Regarding claim 4. Goeoetz in view of Mei discloses The method according to claim 1, Goeoetz discloses wherein the dispensing the liquid precursor filler material to fill the gaps further comprises allowing the liquid precursor filler material to flow into the gaps (Fig 3D, [0059]).

Regarding claim 5. Goeoetz in view of Mei discloses The method according to claim 1 except wherein the dispensing the liquid precursor filler material to fill the gaps further comprises performing a soft lithography technique to fill the gaps with the liquid precursor filler material.
However, Goeoetz’s filler material includes a step of sintering [0005]/[0008]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Goeoetz’s method of forming the gap filler essentially includes a soft lithography technique for the purpose of making enhanced and effective grid. 

Regarding claim 6. Goeoetz in view of Mei discloses The method according to claim 1. But Goeoetz in view of Mei does not explicitly discloses wherein the forming the array of photoresist blocks comprises forming the array of photoresist blocks separated by a gap having a width of at most 20 μm.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 7. Goeoetz in view of Mei discloses The method according to claim 1, But Goeoetz in view of Mei does not explicitly discloses wherein the forming the array of photoresist blocks comprises forming the array of photoresist blocks separated by a gap having a width of at most 15 μm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make properly integrated pixelated light emitting device (LED) structures [0020]. Thus, it would have been obvious that Goeoetz in view of Mei’s dimension within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 8. Goeoetz in view of Mei discloses The method according to claim 1, But Goeoetz in view of Mei does not explicitly discloses wherein the forming the array of photoresist blocks comprises forming the array of photoresist blocks separated by a gap having a width of at most 3 μm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make properly integrated pixelated light emitting device (LED) structures [0020]. Thus, it would have been obvious that Goeoetz in view of Mei’s dimension within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 9. Goeoetz in view of Mei discloses The method according to claim 1, Goeoetz discloses wherein the forming the array of photoresist blocks comprises forming the array of photoresists blocks having a height corresponding to a desired height of the wavelength-converting pixels (Fig 3B).

Regarding claim 10. Goeoetz in view of Mei discloses The method according to claim 1. But Goeoetz in view of Mei does not explicitly disclose further comprising cleaning upper surfaces of the photoresist blocks after filling the gaps with the liquid precursor filler material.
However, Goeoetz discloses flushing step of the 30 as shown in Fig 3D.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Goeoetz’s forming method essentially includes the claimed basic cleaning step for the purpose of providing enhanced manufacturability.

Regarding claim 11. Goeoetz in view of Mei discloses The method according to claim 1.  But Goeoetz in view of Mei does not explicitly disclose further comprising depositing a reflective coating on the walls in the grid after removing the photoresist blocks to expose the array of cavities in the grid.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Goeoetz’s forming method essentially includes the claimed coating step for the purpose of providing enhanced reflectivity including ultraviolet and/or visible light [0026].

Regarding claim 12. Goeoetz in view of Mei discloses The method according to claim 1, Mei discloses wherein the forming the array of photoresist blocks comprises forming each of the photoresist blocks to cover an area of a bottom surface of the recess in the wafer that corresponds to an area of a corresponding light-emitting diode over which the photoresist block is to be disposed (Fig 16).

Regarding claim 13. Goeoetz in view of Mei discloses The method according to claim 1, Goeoetz discloses wherein the dispensing the liquid precursor filler material into the recess comprises dispensing a UV-curable material [0035] or a gas phase curable material into the recess.

Regarding claim 14. Goeoetz in view of Mei discloses The method according to claim 1, Goeoetz discloses further comprising removing the wavelength-converting pixel array structure from the wafer (Fig 3G).


providing an array of light-emitting diodes ([0062]: 9 can be a pixilated light-emitting semiconductor chip);
manufacturing a wavelength-converting pixel array structure 20 by:
forming, an array of photoresist blocks 4,5 separated by gaps (Fig 3B),
dispensing a liquid precursor filler material 30 into the recess to fill the gaps with the liquid precursor filler material to form a grid (Fig 3D),
removing the photoresist blocks to expose an array of cavities defined by walls in the grid (Fig 3E), and
filling each of the cavities with a wavelength-converting material 30 to form wavelength-converting pixels of the wavelength-converting pixel array structure (Fig 3F); and
mounting the wavelength-converting pixel array structure onto the light-emitting diode array (Fig 3H).
But Goeoetz does not disclose a recess in a wafer.
However, Meri disclose a recess (Fig 16) in a wafer 220.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Goeoetz’s to have the Mei’s device structure for the purpose of providing highly integrated device structure with cost-effective mass production [0007].

.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 20150263254).

Regarding claim 19. Miyoshi discloses The device according to claim 17, wherein the cured liquid precursor filler material comprises carrying a suspension of scattering particles [0050].
But Miyoshi does not disclose a polymerized siloxane.
However, the ordinary artisan would have recognized that it would have been obvious that a polymerized siloxane based matrix material is well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Miyoshi’s the reflective liquid precursor filler material carrying a suspension of scattering particles essentially have the claimed material for the purpose of providing enhanced gap filling. Thereby enhancing manufacturability.

Regarding claim 20. Miyoshi discloses The device according to claim 17 except wherein the plurality of wavelength-converting pixels are separated from neighboring wavelength-converting pixels by a gap having a width of at most 20 μm. 

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826